        Case 9:21-cv-00037-DLC Document 17 Filed 06/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  BRIAN TACKETT and KAITLYN
  OWEN,                                          CV 21-37-M-DLC-KLD

                      Plaintiffs,
                                                  ORDER OF RECUSAL
        vs.

  UNITED STATES DEPARTMENT
  OF HEALTH AND HUMAN
  SERVICES, MONTANA
  DEPARTMENT OF PUBLIC
  HEALTH AND HUMAN SERVICES,
  LOGAN HEALTH, WILLIAM T.
  HIGHFILL, M.D., DESIREE ALLEN,
  F.N.P., JAY MAHONEY, M.D.,
  MARK HARDIN, M.D., CABINET
  PEAKS MEDICAL CENTER,
  PROVIDENCE SACRED HEART
  MEDICAL CENTER, and KAVITHA
  CHAGANUR, M.D.,

                      Defendants.


      I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

      DATED this 9th day of June, 2021.


                                      _______________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge
